Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a  device comprising a controller configured to determine a first stress type that the first memory cell received or a second stress type that the second memory cell received based on a change amount between a first read threshold voltage to read data from the first memory cell when having received stress, and a second read threshold voltage to read data from the first memory cell when having received no stress (claim 1);  A method of controlling a memory system that includes a memory including at least a first memory cell and a second memory cell, the method comprising: determining a first stress type that the first memory cell received or a second stress type that the second memory cell received based on a change in a read threshold voltage corresponding to the first memory cell when having received stress (claim 10)
The cited reference of Erez et al disclose a method of testing comprising fist adj second stress testing sequences.
The cited reference of Lee discloses a device, wherein, the read refresh time corresponding to a first and second stress index..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
6/18/22
/SON T DINH/Primary Examiner, Art Unit 2824